TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                        NO. 03-02-00614-CR




                                   Ronnie Lee Graves, Appellant


                                                   v.


                                    The State of Texas, Appellee




       FROM THE DISTRICT COURT OF SAN SABA COUNTY, 33RD JUDICIAL DISTRICT
           NO. 5198, HONORABLE GUILFORD L. JONES, III, JUDGE PRESIDING




                Ronnie Lee Graves seeks to appeal from a judgment of conviction for aggravated sexual

assault. Sentence was imposed on May 3, 2002. The deadline for filing a motion for new trial was

therefore June 3, 2002. Tex. R. App. P. 21.4(a). The motion for new trial was filed June 20, 2002.

Because the motion for new trial was not timely, the notice of appeal filed July 12, 2002, also was not

timely. Tex. R. App. P. 26.2(a). Under the circumstances, we lack jurisdiction to dispose of the purported

appeal in any manner other than by dismissing it for want of jurisdiction. Slaton v. State, 981 S.W.2d 208

(Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).
                 The appeal is dismissed.




                                               Bea Ann Smith, Justice

Before Justices Kidd, B. A. Smith and Yeakel

Dismissed for Want of Jurisdiction

Filed: October 10, 2002

Do Not Publish




                                                  2